Citation Nr: 1814640	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to service connection for residuals of a lumbar spine injury, including arthritis.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1976 to March 1978.  His military decorations include a parachute badge.  

This matter comes before the Board of Veterans' Appeals (Board) from two February 2013 decisions of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for the disabilities at issue, but granted service connection for tinnitus.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) sitting at St. Louis, Missouri, commonly called a travel Board hearing, and a transcript thereof is on file.  

In January 2014 the Veteran filed VA Form 21-526EZ, in which he claimed service connection for a thoracic spine condition and residuals of a tear of the left biceps due to parachuting.  

At the April 2017 travel Board hearing the Veteran stated that during service, as a result of parachute jumps, he sustained injuries of his groin and shoulders.  The presiding VLJ informed him that these matters were not for appellate review but would be referred to the RO.  Subsequently an August 2014 rating decision denied service connection for residuals of a left biceps tear and for a thoracic spine condition. An August 2017 rating decision granted service connection for hepatitis C but denied service connection for degenerative arthritis of the right and the left shoulders, residuals of a cervical injury of the 1st through the 3rd cervical vertebrae (C1-3), and for residuals of a groin injury.  

By filing VA Form 21-0985, Notice of Disagreement (NOD) in January 2018 only as to the denial of service connection for residuals of a groin injury, the Veteran initiated an appeal.  By RO letter of January 9, 2018, the RO acknowledged the NOD and explained the Decision Review Officer (DRO) process which the Veteran had elected.  

Generally, when there has been an RO adjudication of a claim and a NOD has been filed thereto, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, because the RO has acknowledged receipt of the NOD and undertaken further action, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999)(in which an NOD had not been recognized).  As the RO is properly addressing the NOD, no action is warranted by the Board. 

However, the Veteran has not initiated an appeal from the August 2014 rating decision or as to the other claims denied by the August 2017 rating decision.  Thus, these matters are not before the Board.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The issue of entitlement to service connection for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

A disorder of the right knee, left knee, and lumbar spine, including arthritis, are not shown until decades after service and any current pathology of the knees and lumbar spine is unrelated to any incident, event or injury during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right knee injury are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

2.  The criteria for service connection for residuals of a left knee injury are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  

3.  The criteria for service connection for residuals of a lumbar spine injury, including arthritis, are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an August 2, 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  In March 2013 the Veteran had requested a copy of all audiometric testing during service and the 2013 VA audiology examination, and addendum.  In July 2013 the Veteran was provided a copy of audiometric testing at service entrance in 1976 and the VA audiology examination, and addendum, in 2013 but it appears that he was not provided a copy of the audiometric testing at service discharge.  Thereafter, he asserted that the service records were incomplete because he was not provided audiometric testing upon existing military service.  However, in a March 5, 2015 letter the Veteran requested a complete copy of his entire claims file and the RO provide him with a complete copy of his claims file, on a compact disc, which accompanied a letter of March 27, 2015.  This included a copy of the audiometric testing upon his exist from military service and, in fact, he later submitted a duplicate copy of the audiometric testing at service exit.  Also, while he has testified that he sought treatment during service for various injuries, the STRs are negative for having sought treatment for injuries of his knees and lumbar spine.  However, this does not establish that the service records are in any manner incomplete.  

VA outpatient treatment (VAOPT) records since 2001 are of record.  The Veteran has reported having received earlier treatment, since 1995, at a VA facility in Columbia, Missouri, but a search found no records prior to 2001.  In November 2012 the RO made a Formal Finding of the unavailability of medical treatment records from the Columbia, Missouri, VA Medical Center from January 1995 to April 6, 2001.  The steps and procedure taken were set forth.

The Veteran and his wife testified in support of his claims at a 2017 travel Board hearing.

In the Veteran's September 2013 VA Form 21-0985, Notice of Disagreement (NOD), he requested that he be afforded VA nexus examinations as to his claimed disabilities of the knees and low back.  In the Veteran's VA Form 9 of June 2014 perfecting the appeal of his claims for service connection for disabilities of the knees and back, he requested that he be afforded a VA nexus examination as to these claims.

Neither 38 U.S.C. § 5103A(d)(1) nor the general duty to assist claimants at 38 U.S.C. § 5103(a)(1), "imposes an open-ended obligation on [VA] to provide medical examination or opinion upon demand."  Beasley v. Shinseki, 709 F.3d 1154, 1159 (Fed.Cir. 2013).

VA's duty to obtain a nexus examination in a service connection claim requires firstly that there be competent evidence of current disability, and, second, evidence of an indication that current symptoms or disability is associated with service and while this second step does not require competent evidence, including competent lay evidence, mere conclusory lay statements of an association of symptoms or disability with service is insufficient.  See Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir. 2010).  Standing alone, a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require [VA] to provide such examinations in virtually every veteran's disability case.  Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Here, the record does not indicate that the Veteran's claimed disabilities of the knees and lumbar spine have a causal connection or are associated with military service; rather even without assessing the competence of the lay assertions of a nexus to service, the assertions are in essence no more than merely conclusory in nature.

Other than as addressed above, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings).

Background

The service department examinations conducted in November 1976 for enlistment, in March 1977 for airborne service, and in February 1978 for hardship, revealed no pertinent abnormality relative to the lumbar spine and knees.

In the Veteran's original VA claim for compensation, VA Form 21-526EZ, received in July 2012 he reported that he had not previously filed a claim with VA.  He reported that he had received VA treatment at the VA Medical Center in Columbia, Missouri from 1995 to the present.  

VA outpatient treatment (VAOPT) record shows that right knee X-rays in May 2006, when compared to X-rays in June 2003 revealed no fracture, dislocation or bony destruction.  With the lateral image of the right knee a poorly defined small ovoid calcific appearing density was demonstrated anteriorly to the distal femur.  This might represent a fortuitous artifact but it was very difficult to completely exclude the possibility of a small ovoid calcific density in the suprapatellar recess.  

A VAOPT record shows that an October 2007 right knee MRI revealed a small tear in the posterior horn of the medial meniscus. The lateral meniscus appears normal.  Anterior and posterior cruciate ligaments appear normal and were intact. Medial and lateral collateral ligaments were intact.  No bone bruises were seen but there was moderate joint effusion.  X-rays in October 2007 of the right knee revealed no osteoarthritic changes.  

An October 2009 VAOPT record reflects that the Veteran had a Schwannoma surgically removed from the right side of his back in 2004.  He had a herniated disc at T10-11.  His right testicular pain was likely secondary to degenerative disc disease.  

VA treatment records show that in December 2009 an MRI revealed a large T10-11 herniation with moderate central canal stenosis and "impression" on the spinal cord.  In May 2011 the Veteran complained of continuous back pain.  His medical problems included a herniated disc at T10-11, and having had a Schwannoma surgically removed from the right side of his back in November 2004.  The relevant assessments included degenerative disc disease (DDD) with worsening back pain, and post Schwannoma removal.  

VAOPT records show that lumbar X-rays in May 2011, taken because of a history of degenerative disc disease (DDD), when compared with X-rays of February 2009 that had disclosed a few very small marginal osteophytes in the lumbar spine, revealed no acute fracture or subluxation.  Disc spaces appeared intact.  Minimal anterior osteophytosis appeared unchanged.  There was normal lumbar lordosis and no evidence of an old pars fracture.  The sacroiliac joints were unremarkable.  

An October 2013 VAOPT record shows that the Veteran complained of pain in his back and knees.  The assessments included stable degenerative disc disease (DDD), degenerative joint disease (DJD) with right shoulder pain, and Schwannoma removed some time ago.  

A statement from the Veteran's wife was received in January 2014.  His wife reported that she had known him since 1992 and he had always complained about his back and knees.

In a statement, dated February 2013, but received in June 2013 that the Veteran's sibling (with last name of Bryant) reported that the Veteran did not have back or knee problems when he enter military service but he did upon exiting the Army.  In another handwritten statement (by a person whose name is not legible), it was reported that he had had back and knee problems since leaving the Army.  Also submitted was a statement from the Veteran's ex-wife, B. Harris, that she was married to the Veteran from 1981 to 1988 during which time he complained of both knee and back pain.

In a statement received in June 2014, W. Gann reported that the Veteran was healthy prior to service but on returning from the Army he had trouble working due to back pain and had difficulty lifting things.  His knees hurt so bad that he limped, and he could not stoop down or bend.

At the April 2017 travel Board hearing the Veteran testified that during service he was awarded a parachute badge and made many parachute jumps from training towers and airplanes which caused him to injure his low back and his knees.  He had sought treatment several times at Ft. Stewart, Georgia.  Pages 18 and 19.  During service he had gone to a doctor numerous times because of testicular swelling.  Page 20.  Now, his right knee was worse than the left knee, and he had had fluid drained from the right knee.  Page 21.  His wife testified that she had known him since 1992, having been married in 2009, and that during that time he had had pain in his knees and lumbar spine.  Pages 21 and 22.  He testified that after service he had had a tumor removed from his spine in 2004.  Page 29.  

Following a claim for service connection for residuals of a groin injury, on VA hernia examination in May 2017 the Veteran stated that in approximately 1977 he was jumping out of a plane and had a ball roll on landing.  Two weeks later he experienced pain to groin and lower back and was seen by provider in Ft. Stewart, GA several times.  He was treated for epididymitis.  He currently had continued groin pain that radiated to his back.  An examination found no hernia.  

Principles of Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service, or if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a presumptive basis for certain chronic disease, such as arthritis, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1113, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.303(a).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

For disabilities that do not fall within the purview of 38 C.F.R. § 3.303(b), the avenue of service connection is by showing in-service incurrence or (if pre-existing such service) aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker v. Shinseki, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or, for an increase in the severity (i.e., permanent aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease (or injury).  38 C.F.R. § 3.310(a)-(b).

Generally, in order to prevail under the theory of secondary service connection, there must be competent, credible evidence of (1) a current disability; (2) a service-connected disease or injury, and (3) a medical nexus, or link, between the a current disability and the service-connected disease or injury.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Analysis

Initially, the Board observes that it is neither shown nor contended that the Veteran's claimed residuals of injuries of each knee and the lumbar spine are due to, i.e., caused by, or aggravated by, i.e., increased in severity, by his service-connected hepatitis.

In this case there are no imaging studies which would indicate that the Veteran now has residuals of remote trauma, i.e., residuals of injuries many years earlier during service.  VA X-rays of 2003 and 2006 yielded no findings indicative of remote trauma and it was not until a 2007 right knee MRI that there was evidence a medial menisceal tear.  Similarly, imaging studies of the lumbar spine in 2009 found degenerative disc disease but X-rays in 2011 yielded no findings of past bony trauma.  Also, while the Veteran had a Schwannoma surgically removed in 2004, there is likewise no evidence linking this to his military service decades earlier.  

The mere absence of medical records corroborating a history of continuous symptoms of pathology, e.g., pain, does not contradict a veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3e 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service, although standing alone it is not dispositive.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Consideration has been given to the lay evidence, of the Veteran and others, of a history of continuous pain of the knee and lumbar spine since service.  However, these lay histories are contradicted by a service separation examination in 1978 which found no pathology of the Veteran's knees or lumbar spine.  The Veteran's pre-separation physical examination is particularly probative both as to the Veteran's subjective reports and objective findings since it was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  

Moreover, while posited as lay evidence, the Veteran's belief that injuries during service caused chronic disability of his knees and lumbar spine is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  The question of such causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address such etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Furthermore, as to the competence of the Veteran and the other lay persons that submitted supporting statement of continuity of symptomatology to identify or diagnose any arthritis of the knees or lumbar spine, the only means of clinically confirming arthritis is by imaging studies, e.g., MRI or X-rays.  The Veteran and others are competent to attest to personally observable signs and symptoms; however, they lack the medical education, training or expertise to render a diagnosis of either arthritis of the knees or lumbar spine; menisceal pathology of a knee; and degenerative disc disease of the lumbar spine.  Rather, these are most identifiable by clinical examinations or imaging studies.  

Also, the Veteran has not report having been diagnosed by a medical professional with arthritis, knee menisceal pathology, lumbar degenerative disc disease, or in fact any pathology of the knees or lumbar spine during service or, in fact, for many years, or even decades after service.  Likewise, there is no later diagnosis by a medical professional supporting his claims based upon any lay statements of his continuously having had symptoms of disability of the knees or lumbar spine.  See Jandreau v, Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson, 581 F.3d 1313 (Fed. Cir. 2009) (reciting three circumstances in which lay evidence is competent to establish the existence of a medical condition).

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C. § 5107 and 38 C.F.R. §3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  As a result, the Board finds that the preponderance of the evidence is against the claims for service connection for residuals of injuries of the right knee, left knee, and lumbar spine, including arthritis.


ORDER

Service connection for residuals of a right knee injury, residuals of a left knee injury, and residuals of a lumbar spine injury, including arthritis, is denied.


REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; 59 Fed. Reg. 60,560 (Nov. 25, 1994) (effective Dec. 27, 1994).

The Veteran had previously asserted that he was not provide with audiometric testing of his hearing acuity at service discharge, apparently because he had not been provide with copies of the audiometric testing at service entrance and service discharge, as he had required.  However, after having been provided a complete copy of his claims file he is now aware that he was provided audiometric testing at service entrance and service discharge.  Indeed, he had submitted duplicate copies of each.  

As noted above, the Veteran and his wife testified at the travel Board hearing that a Chief of VA Audiology at a VA facility at Columbia, Missouri, had rendered a verbal opinion, apparently in a telephone conversation with the Veteran and his wife, that a comparison of threshold levels on audiometric testing at service entrance and service discharge, was evidence of the inservice incurrence of bilateral hearing loss.  

In the Veteran's September 2013 VA Form 21-0985, Notice of Disagreement (NOD), he requested an additional VA nexus examination at which an audiologist would be made aware of lay statements he would submit establishing that those who knew him before and after service would attest that his hearing acuity had worsened and that the examining audiologist would be made aware that there was no audiometric testing at service discharge.  

In light of the fact that the Veteran is already service-connected for tinnitus, and the testimony that a Chief of VA Audiology at a VA facility at Columbia, Missouri, verbally rendered a favorable nexus opinion, adjudication of the claim for service connection for bilateral hearing loss must be deferred pending additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake reasonable efforts/steps to contact the VA Chief Audiologist at the VA medical facility at Columbia, Missouri, and inquire whether this clinician, or any other audiologist at that facility, has reviewed the Veteran's audiometric testing at service entrance and service discharge and rendered an opinion to the Veteran regarding any nexus between the Veteran's current hearing loss and his inservice exposure to acoustic trauma or loud noise.  See page 7 of the transcript of the April 2017 Board Hearing and the submission at the Board Hearing. 

**If the VA Chief Audiologist at the VA medical facility at Columbia, Missouri, or other clinician at that facility, has communicated an opinion to the Veteran and his wife regarding any nexus between the Veteran's current hearing loss and his military service based upon a comparison of threshold levels on audiometric testing at service entrance and service discharge, the VA Chief Audiologist at the VA medical facility at Columbia, Missouri, or other clinician at that facility, should be requested to render any such opinion in writing and such opinion should be incorporated into the Veteran's electronic claims file.

**If the VA Chief Audiologist at the VA medical facility at Columbia, Missouri, or other clinician at that facility, has not communicated an opinion to the Veteran and his wife regarding any nexus between the Veteran's current hearing loss and his military service based upon a comparison of threshold levels on audiometric testing at service entrance and service discharge, the VA Chief Audiologist at the VA medical facility at Columbia, Missouri, or other clinician at that facility, should be requested to state that is so in writing, and such statement  should be incorporated into the Veteran's electronic claims file.

2.  Then, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claim of service connection for bilateral hearing loss.  If that claim remains denied, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them with the appropriate period of time within which to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


